Citation Nr: 1100949	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1. Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.   

The Veteran was afforded a Video Conference Hearing before the 
undersigned Veterans Law Judge in November 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

After the RO issued the final statement of the case (SOC) in July 
2009, the Veteran submitted additional evidence pertinent to the 
appeal.  VA regulations require that pertinent evidence submitted 
by the Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the Veteran.  38 C.F.R. 
§§ 19.37, 20.1304 (2010).  The Veteran provided a waiver of 
review by the agency of original jurisdiction in November 2010.  
Appellate review may proceed.

FINDINGS OF FACT

1. The Veteran's claim was previously denied in a November 2001 
RO rating decision.  The Veteran was notified of that decision, 
but did not file a notice of disagreement.

2. The evidence associated with the claims file subsequent to the 
November 2001 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
hepatitis C and raises a reasonable possibility of substantiating 
the claim.

3. The evidence demonstrates that any currently diagnosed 
hepatitis C is related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The November 2001 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2. Evidence received since the final November 2001 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for hepatitis C, is new and material, and the 
Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2009); 38 
C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3. The criteria for a grant of service connection for hepatitis C 
have been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & West 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.	New and Material Evidence

The Veteran seeks service connection for hepatitis C.  The RO 
originally denied the Veteran's claim of entitlement to service 
connection for hepatitis C in a decision dated November 2001.  
The Veteran did not appeal the decision and as such, it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence obtained after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. West, 
155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The Veteran's claim was initially denied in a November 2001 
rating decision after the RO determined that the Veteran was not 
shown to have incidents of exposure to hepatitis C in service.  
The Veteran did not submit a notice of disagreement, and the 
decision became final.  

At the time of the November 2001 rating decision that denied the 
service connection claim for hepatitis C, the evidence of record 
consisted of service treatment records, a VA examination, private 
doctor treatment records, and a statement by the Veteran.  
Subsequently, personal statements by the Veteran, VA outpatient 
treatment records, the Video Conference Hearing transcript, and a 
letter by the Veteran's private doctor have been associated with 
the claims file. 

The evidence submitted subsequent to the November 2001 rating 
decision is new, in that it was not previously of record and is 
also material.  Presumed credible, the additional evidence 
received since the November 2001 rating decision suggests that 
the Veteran's attended Drug Abuse Counselor training, and was 
exposed to dirty needles and bodily fluids.  Kent v. Nicholson, 
20 Vet.App. 1, 10 (2006) (finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").

Therefore, the evidence submitted since the final November 2001 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for hepatitis C is reopened.

III.	Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Hepatitis C

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors. See 
VBA Training Letter 211A (01-02), dated April 17, 2001.

The Veteran asserts that he currently has hepatitis C as a result 
of his period of active service.  Specifically, the Veteran 
contends that he trained as a Drug Abuse Counselor and that 
during this assignment, he was exposed to blood and bodily fluids 
in the performance of his duties.  Additionally, he stated that 
at times he came in contact with dirty needles.

The Veteran's service treatment records showed that in July 1973, 
the Veteran was hospitalized and diagnosed with viral hepatitis.  
The Veteran's records noted that he was jaundice and there was 
positive bile in his urine.  Additionally, the Veteran's records 
consisted of an August 1974 Health Questionnaire.  The Veteran 
noted that he was hospitalized in Heidelberg for hepatitis in 
July 1973.  

The Veteran was afforded a VA examination in May 2001.  The 
examiner noted that the Veteran was diagnosed with Hepatitis A 
per his claims file, in July 1973, due to jaundice and positive 
bile in his urine.  Subsequently, the Veteran was hospitalized 
for 8 days.  The Veteran reported that he was diagnosed with 
hepatitis C in November 2000.  Additionally, he reported that he 
noticed a peculiar rash on his skin, which caused him to seek 
medical help.  Furthermore, the Veteran was diagnosed with 
hepatitis C and a liver biopsy was performed, which showed the 
presence of possible chronic persistent hepatitis.  The Veteran 
was subsequently prescribed medication to treat the condition.  
The Veteran reported that he had severe fatigue, night sweats, 
joint and muscle pain, pruritic rashes on his legs,  and 
abdominal pain.  The examiner noted that the Veteran denied any 
history of drug abuse or IV drug use, and any high risk sexual 
activity.  Additionally, the Veteran reported that during his 
military service in Germany, he would accompany his commanding 
officer into the drug rehabilitation center where IV drug 
abusers, specifically heroin addicts were kept.  Furthermore, 
part of the Veteran's duties involved discontinuing intravenous 
lines.  Moreover,  he reported that this was his only known 
occupational blood exposure.  Lastly, the Veteran denied any 
history of alcohol abuse or heavy use, stating he had not used 
alcohol since 1996.  

After examination of the Veteran and review of his medical 
history, the examiner diagnosed the Veteran with hepatitis C.  
Additionally, the examiner stated that it was at least as likely 
as not that the Veteran's current hepatitis C condition was 
related to his military service.  Furthermore, the examiner noted 
that the Veteran did not have any history of occupational blood 
exposure other than in military service.  Moreover, the examiner 
stated that the Veteran also denied any history of IV drug abuse 
or high risk sexual activity.  Lastly, the examiner noted that 
although hepatitis A is a separate diagnosis from hepatitis C, it 
was possible that the Veteran contacted both forms at the same 
time.  

Additionally, the Veteran submitted an August 2001 letter by a VA 
doctor.  The letter was sent to inform the Veteran that some time 
ago his test for the hepatitis C antibody was positive.  
Additionally, it stated that this meant that the Veteran had been 
exposed to the hepatitis C virus in the past.  Furthermore, the 
letter stated that additionally testing was necessary to evaluate 
his condition.  

In a December 2006 statement to reopen his claim for hepatitis C, 
the Veteran noted that he served as a Drug and Alcohol Abuse 
Counselor in C Company, 708th Maintenance Battalion, 8th Infantry 
Division, Coleman Barracks in Manheim Germany from January 1973 
to September 1974.  The Veteran stated that during this 
assignment, he was exposed to blood and bodily fluids in the 
performance of his duties, which established a risk factor for 
exposure to the hepatitis C antibody.  Additionally, the Veteran 
stated that the use of rubber gloves or any other prophylactic to 
prevent accidental exposure was not in use, available, or 
prescribed.  

Additionally, the Veteran submitted documentation of his in-
service Drug Abuse Training.  The form showed that the Veteran 
attended two drug abuse trainings in October 1971, a race 
relations training in February 1972, a peer pressure training in 
March 1971, and a Drug and Alcohol Counselor training in January 
1973.  

On the August 2009 VA Form 9, the Veteran stated that his 
military occupation was in aircraft engine repair.  The Veteran 
stated that at that time, the Army was implementing drug testing.  
He reported that his platoon sergeant assigned him to take men to 
the dispensary for urine drug testing.  Additionally, the Veteran 
stated he was the only one in the company sent to the alcohol and 
drug abuse classes.  Furthermore, the Veteran stated that he was 
used to identify the drug addicts and try to get them help.  The 
Veteran stated the he was called at all hours to help someone 
that may have overdosed or passed out somewhere in the company 
area.  Moreover, the Veteran stated that he would inspect their 
rooms and sometimes be pricked by dirty needles hidden under 
bunks, wall lockers, and foot lockers.  Furthermore, the Veteran 
stated that he would have to recommend which people should be 
sent to rehab.  

The Veteran submitted an August 2007 opinion letter from his 
private physician.  The doctor noted that the Veteran was exposed 
to hepatitis C while in service and had been medically treated.  

Additionally, the Veteran's VA outpatient treatment records show 
that in March 2001, the Veteran began seeking VA treatment for 
his hepatitis C.  The Veteran stated that he had previously been 
treated by his private physician and was taking medication for 
his condition.  Additionally, the Veteran reported that he 
contracted the disease during his period in-service, when he was 
a Drug Abuse Counselor.

The Veteran was afforded a Video Conference Hearing in November 
2010.   The Veteran stated that he received vaccinations by air 
guns and shared toothbrushes and razors with fellow soldiers.  
Additionally, the Veteran stated that he did not get any tattoos, 
or use IV drugs such as cocaine.  The Veteran also stated that he 
was trained as a drug counselor.  Additionally, the Veteran 
stated that his job was to find heroin addicts and get help for 
them.  Furthermore, he stated that his Captain sent him to about 
three different training classes.  The Veteran stated that he 
would send people to Heidelberg for rehab, but when they came 
back, there was an outbreak of hepatitis among the company.  
Additionally, the Veteran stated that when the men were sent to 
rehab, he had to go through their rooms to find their gear, and 
would be exposed to dirty syringes and spoons that were used to 
cook heroin.  Furthermore, the Veteran stated that he was exposed 
to blood.  Specifically, he stated that when someone overdosed, 
they would still have the syringe in their arm or foot, and he 
would have to pull it out, clean off the blood, and beat on their 
chests to try to get their heart going again.  

After a careful review of the evidence, the Board finds that the 
Drug Abuse training documentation,  the Veteran's report of in-
service events, and the May 2001 examiner's positive nexus 
opinion, demonstrate that the Veteran's currently diagnosed 
hepatitis C is related to his period of active service.

In the May 2001 VA examination, the examiner related the 
Veteran's hepatitis C to his active service.  Specifically, the 
examiner stated that the Veteran did not have any history of 
occupational blood exposure other than in his military service.  
Furthermore, the examiner stated that the Veteran also denied any 
history of IV drug abuse or high risk sexual activity.  
Additionally, in an August 2007 letter, the Veteran's private 
physician noted that the Veteran was exposed to hepatitis C while 
in-service and medically treated.  

The Board also recognizes that the Veteran has consistently 
attested to the fact that he was only exposed to hepatitis C risk 
factors while in service.  Specifically, the Veteran reported 
that he was exposed to blood and bodily fluids, and dirty needles 
while he was a Drug Abuse Counselor in-service.  Washington v. 
Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to 
report what occurred in service because testimony regarding 
first-hand knowledge of a factual matter is competent).  
Furthermore, the Veteran submitted documentation of Drug Abuse 
Counselor training he received for the assignment. 

As stated above, there is competent, probative medical evidence 
linking the Veteran's hepatitis C to his period of active 
service.  Therefore, the Board is of the opinion that the point 
of equipoise in the evidence has been attained.  Because a state 
of relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for hepatitis C will be granted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence having been submitted, the claim of 
service connection for hepatitis C is reopened. 

Entitlement to service connection for hepatitis C is granted. 


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


